Title: To George Washington from Benjamin Tallmadge, 10 September 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Fairfield Septr 10th 1782
                  
                  I have been duly honored with Your Excellency’s favor of the 3d inst. & in Consequence thereof have been over to Long Island on the business mentioned in my last Letter, & have just returned from thence to this place.  I have had an Interview with several Characters who have been serviceable in the way of Intelligence, particularly S.C. & have enclosed the Substance of the Intelligence they Communicated.  Being prevented, by bad Weather, going over to L.I. so soon as I appointed, the Person of whom I last wrote Your Excellency had returned to N.Y. & of Course I did not see him; however I trust I have taken the necessary Steps to make him useful in the way proposed.  I have the Honor to be, With the highest Esteem, Sir, your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                  
                Enclosure
                                    Purport of Intelligence Communicated by S.C.—S.G.—H.I. &c. &c.Septr 9th 1782
                        
                     "On Friday Evening, the 6th inst., the British & Hessian Troops which have been stationed at Flushing, Newtown, Hemstead &c. on Long Island began to Cross over to York Island at Hell Gate, & continued crossing all Night.  It is given out that they are going over Kingsbridge, some say a foraging, others to drive Genl Washington from his Ground.  Neither of those last Stories obtain much Credit at N.Y.”
                     “The Number of the British Fleet which have arrived at N.Y. under Sir Saml Hood, has not been accurately ascertained.  It is said that 22 Sail of the Line have arrived, & thus much is certain that Adml Digby has ordered his Contractors for the Navy to purchase Beef for 24 Sail of the Line immediately—Sir S. Hood is very ill at N.Y. & for my own Part, I have seen just 4 Sail of the Line which arrived with him.”
                     
                        “Cornwall, Youngs & Jackson Beef Contractors for the Fleet, & Gilbert & Camp, Wood Contractors for the Troops at N. York, are now down the Island, & more than 200 Head of Cattle have already been purchased by them in Suffolk County & sent to N.Y.  Some think this a Proof that the Enemy are not about leaving us, but many suppose that those Contracts are only designed as Stores for their Voyage.  The Quantity of Wood which they want to contract for, (& when ready they engage to send a Convoy down the Sound to bring it up to N.Y.) is from 6 to 800 Cord.”
                     “Within a few days there has been great Confusion at N.Y. on accts of the Refugees.  Whole Corps of them have been on the point of a Mutiny.  The Genl has been obliged to harrangue them himself, & some Attempts have been made by them to come off in Large Bodies, & to bring certain officers with them.  It is said that Col. Delancy had like to have been Carried off to Genl Washington.  Some of the officers belonging to the new raised Corps are in close Confinement for such mutinous behaviour.”
                     “Important Intilligence has undoubtedly arrived by the last Packet, but we cannot get the particulars.  It is said at N.Y. that some of the leading Characters in the new Administration have resigned, which has caused Great Commotions in England.  We were told at N.Y. that orders had gone to Charlestown, since the arrival of the last Packet, not to evacuate that Place, but many suppose this to be a Court Manoeuvre to deceive the People.”
                     “The Hessian Troops which embarked some time ago, bound for Quebeck, about 1000 in Number, have not yet sailed.  A number of Refugees are going in the Fleet, some to Penobscot, & some to Canada.”
                     “The Inhabitants of the City have refused to do military Duty any longer, & You may depend on it if an attack was made on the City, they would not assist the British Troops.
                     “The Transports take in both Wood & Forage, & have large Stores of provisions put on board.
                     “The Sale of the heavy baggage of the Army, officer’s furniture &c. yet continues, & is ordered to go on ’till all is sold off.”
                     “Within a few days the Spirits of the Tories have been much raised. They say the War is now to be carried on with greater Vigor than ever, & that an Evacuation of N. York or Charlestown may not be expected.
                     “We have Reports that the British have suffered some considerable Damage both by Land & Sea in the E. Indies, but they have kept this & all other matters of Intelligence which came by the last Packet, from being revealed to the People.  It is said that the Dutch Fleet has joined the Combined Fleet in the Channel, & that an Invasion was expected in some Part of G. Britain.  Private Letters from England mention that there has been a greater Droughth in England, the Season past, than ever was known before."
                     
                     
                  
               